DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been considered below.
Drawings
In light of applicant’s Reply filed August 16, 2021 the drawing rejections are moot and have thus been withdrawn.
Specification
The disclosure is objected to because of the following informalities:  “center core panel” is referenced as character 206, which was recited to indicate “angled tape” (paras. [0033], [0036]; Figs. 2D-2I) and it appears that Applicant may have intended to refer to “inner core sheet 210” rather than “center core panel 206” in para. [0036]; “air supply port 442” appears to have been inadvertently recited as “ai supply port 442” (para. [0064]).  
The objections above were raised in the Office Action dated May 14, 2021, but applicant did not address them in the Reply filed August 16, 2021. Rather, the Reply filed August 16, 2021 only addressed the objections regarding reference characters 410 and 420. 
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 does not end with a period.  “Each claim begins with a capital letter and ends with a period.”  See MPEP 608.01(m).  
The objection to claim 8 was raised in the Office Action dated May 14, 2021, but it was not addressed in applicant’s Reply filed August 16, 2021.
Appropriate correction is required.
Claim 13 is objected to because the recitation “wherein carbon fiber STF” at line 2 should instead read “wherein the carbon fiber STF” (claim 13 depends on claim 1, which recites “carbon fiber spread tow fabric (SFT)” at line 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No.2013/0256249 to Burd in view of U.S. Pat. Pub. No. 2018/0135212 to Johanson and further in view of U.S. Pat. Pub. No. 2016/0361889 to Bartolome.
Regarding claim 1, Burd discloses a composite aircraft cabin monument construction (galley 10) (Figs. 1-8; para. [0023]), comprising: 
a lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) comprising a lower left side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra) the lower left side panel constructed of a composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) further comprising a lower right side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra), a lower back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) and a lower top panel (see Fig. 4), each of the lower right side (see Figs. 1, 2, 4; see annotated Fig. 1 infra), back (lower portion of rear service wall 16) (see Figs. 1, 2, 7) and top panels (see Fig. 4) constructed of the composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) further comprising a lower frame (e.g., extrusion 137) (see Fig. 4A) encircling one of the lower back panel and the lower top panel, the lower frame (e.g., extrusion 137) (see Fig. 4A) configured for joining each of the lower left (see Figs. 1, 2, 4; see annotated Fig. 1 infra) and infra) to one of the lower back and the lower top panels (see Fig. 4); 
an upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) comprising an upper left side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra), an upper right side panel (see Figs. 1-3; see annotated Fig. 1 infra), an upper base panel (see Figs. 1-3), an upper back panel (upper portion of rear service wall 16) (see Figs. 1, 2, 7), and an upper top panel (see Figs. 1-3), each panel of the upper modular rectangular cuboid constructed of the composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) including an upper frame (see Fig. 3) encircling one of the upper base panel and the upper back panel (see Figs. 1-3), the upper frame (see Fig. 3) configured for joining each of the upper left (see Figs. 1, 2, 4; see annotated Fig. 1 infra) and upper right side panels (see Figs. 1, 2, 4; see annotated Fig. 1 infra) to one of the upper back (upper portion of rear service wall 16) (see Figs. 1, 2, 7) and the upper base panels (see Figs. 1-3); 
the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) configured to couple (see Figs. 1-4, 4A) with the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]), the base of the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) coupling (see Figs. 1-4, 4A) with the top of the lower 
However, Burd does not expressly disclose or teach the composite panel structure constructed of at least two parallel carbon fiber spread tow fabric (STF) face sheets surrounding an inner core sheet.  Nevertheless, such composite panel structure is quite well-known in the art.  Johanson teaches a composite panel structure (Abstract; Figs. 3-6; paras. [0085]-[0094]) constructed of at least two parallel carbon fiber spread tow fabric (STF) face sheets (para. [0005]).  Furthermore, Bartolome teaches composite face sheets (prepreg layer(s) 26) (Fig. 2; paras. [0044]-[0050]) surrounding an inner core sheet (core 22) (Abstract; Figs. 2-4; paras. [0002]-[0004], [0006]-[0010], [0017], [0034]-[0036], [0039]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the composite monument disclosed in Burd with the composite structure taught in Bartolome surrounding an inner core sheet as taught in Johanson, in order to optimize its strength-to-weight ratio (see, e.g., Bartolome at para. [0039]; Johanson at para. [0005]). Also, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
[AltContent: arrow][AltContent: textbox (Upper right side panel)][AltContent: textbox (Upper left side panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower right side panel)][AltContent: textbox (Lower left side panel)][AltContent: arrow]
    PNG
    media_image1.png
    616
    530
    media_image1.png
    Greyscale

Annotated Fig. 1 of Burd.
Regarding claim 2, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Johanson teaches a composite panel structure (Figs. 4A-4C; para. [0086]) wherein the at least two parallel carbon fiber STF face sheets further comprise a fabric of interwoven carbon fiber tape (Figs. 4A-4C; para. [0086]), the carbon fiber tape interwoven at one of: 
Regarding claim 3, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 2 (see above).  Furthermore, Johanson teaches a composite panel structure (Figs. 4A, 4B; para. [0086]) wherein the carbon fiber tape (Figs. 4A-4C; para. [0086]) is further comprised of a plurality of flattened unidirectional carbon fibers aligned proximally parallel with each other, the carbon fiber tape having a width of between approximately 0.5 inches to approximately 1.25 inches (para. [0041]) and a depth of approximately 0.0032 inches (para. [0040]).
Regarding claim 4, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 2 (see above).  Furthermore, Johanson teaches a composite panel structure (Figs. 4A, 4B; para. [0086]) wherein the fabric of interwoven carbon fiber tape (Figs. 4A-4C; para. [0086]) is further treated with a sacrificial binder (paras. [0005], [0030]) functional to adhere each carbon fiber tape to another of the carbon fiber tape.
Regarding claim 5, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 2 (see above).  Furthermore, Johanson teaches a composite panel structure (Figs. 4A, 4B; para. [0086]) wherein the carbon fiber tape (Figs. 4A-4C; para. [0086]) is interwoven at a specific angle to enable one of a desired tensile strength and a desired compression strength, each of the desired tensile and compression strength based on the application and product requirements for the composite structure  (para. [0094]). Thus, the combination of Burd, Bartolome, and Johanson teaches the desired tensile and compression strength is based on an aircraft cabin monument placement (see, e.g., Burd at paras. [0009]-[0010], [0032] and Johanson
Regarding claim 6, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 2 (see above).  Furthermore, Johanson teaches a composite panel structure (Figs. 4A, 4B; para. [0029], [0094], [0086]) wherein the fabric of interwoven carbon fiber tape is further configured in layers of the carbon fiber STF face sheets, a first layer having the carbon fiber tape (Figs. 4A-4C; para. [0029], [0094], [0086]) interwoven at a first angle (e.g., 0° or -45°) and a second layer having the carbon fiber tape interwoven at a second angle (e.g., 90° or +45°) creating a multi-axial laminate with an elastic modulus defined by a plurality of axes (FIGS. 4A-4C; para. [0029], [0094], [0086]).
Regarding claim 7, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Burd teaches a composite panel structure (Abstract) wherein one of the lower top panel (see Fig. 4) and lower back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) are configured with at least one pathway (see Figs. 4, 7; para. [0031]) configured for a transfer of one of a conditioned airflow and a return airflow (Figs. 1, 7; para. [0031]).
Regarding claim 8, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Burd, teaches a composite panel structure (Abstract) wherein the upper back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) is further configured with at least one pathway configured for a transfer of one of a conditioned airflow and a return airflow (Fig. 7; para. [0031]).
Regarding claim 9, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  However, neither Burd, Bartolome nor Johanson teaches a composite panel structure wherein In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding claim 10, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Bartolome teaches a composite panel structure further configured with one of a fire resistant epoxy, a resin, and a phenolic (paras. [0002], [0039], [0040]). Thus, the combined teachings of Burd, Bartolome, and Johanson teaches the STF is further configured with one of a fire resistant epoxy, a resin, and a phenolic (Johanson at para. [0005]; Bartolome at paras. [0002], [0039], [0040]).
Regarding claim 11, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Bartolome
Regarding claim 12, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 7 (see above).  Furthermore, Burd discloses a composite cabin monument wherein the upper frame is molded as a single piece of the composite panel structure (para. [0024]) and wherein the upper back panel and the at least one pathway are molded as a single piece of the composite panel structure (paras. [0031], FIG. 7).  While the combination of Burd, Bartolome, and Johanson may not explicitly teach “wherein the upper frame, the upper back panel, and the at least one pathway are molded as a single piece of the composite panel construction,” this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the composite cabin monument construction of claim 12 is the same as the composite cabin monument construction of Burd in view of Bartolome and Johanson. 
Regarding claim 13, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 1 (see above).  Furthermore, Bartolome
Regarding claim 14, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 6 (see above).  Furthermore, Johanson teaches a composite panel wherein the first angle is approximately 90 degrees to a core ribbon (see Figs. 4a-4c; para. [0029], [0045]) and the second angle is approximately 45 degrees to the core ribbon (para. [0094]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite aircraft monument construction taught by Burd in view of Bartolome and further in view of Johanson to orient the angles of the layers such that the axes include one of a longitudinal, a lateral, and a vertical axis of an aircraft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, the combination of Burd in view of Bartolome and further in view of Johanson teaches the composite aircraft cabin monument construction of claim 7 (see above).  Furthermore, Burd discloses wherein the lower frame is molded as a single piece of the composite panel structure (para. [0030]) and the lower back panel is molded of a single piece of the composite panel structure (para. [0031]). While the combination of Burd, Bartolome, and Johanson may not explicitly teach “wherein the lower frame and the lower back panel are molded as a single piece of the composite panel construction,” this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the Burd in view of Bartolome and Johanson.  

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to claim 1
Burd in view of Bartolome and Johanson teaches each and every element of claim 1, including the limitation “the composite panel structure construed of at least two parallel carbon fiber spread two fabric (STF) face sheet surrounding an inner core sheet.” 
As stated in the rejection of claim 1, while Burd teaches the panels are constructed of a composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1), the Office acknowledges that Burd does not explicitly teach the composite panel structure construed of at least two parallel carbon fiber spread tow fabric (STF) face sheet surrounding an inner core sheet. Thus, in the Office Action dated May 14, 2021 and this Office Action, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Bartolome and Johanson. 
Specifically, Johanson teaches a composite panel structure (Abstract; Figs. 3-6; paras. [0085]-[0094]) constructed of at least two parallel carbon fiber spread tow fabric (STF) face sheets (para. [0005]).  Furthermore, Bartolome teaches composite face sheets (prepreg layer(s) 26) (Fig. 2; paras. [0044]-[0050]) surrounding an inner core sheet (core 22) (Abstract; Figs. 2-4; paras. [0002]-[0004], [0006]-[0010], [0017], [0034]-[0036], [0039]). It would have been obvious Burd with the composite structure taught in Bartolome surrounding an inner core sheet as taught in Johanson, in order to optimize its strength-to-weight ratio (see, e.g., Bartolome at para. [0039]; Johanson at para. [0005]). Also, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
Burd was not and is not being relied upon for teaching the limitation “the composite panel structure construed of at least two parallel carbon fiber spread two fabric (STF) face sheet surrounding an inner core sheet,” as recited in claim 1. Thus, applicant’s arguments directed to Burd’s teaching of this limitation are not relevant to the issue at hand. Burd in view of Bartolome and Johanson teaches each and every element of claim 1, including the limitation “the composite panel structure construed of at least two parallel carbon fiber spread two fabric (STF) face sheet surrounding an inner core sheet.”
Applicant’s arguments directed to claim 2
Burd in view of Bartolome and Johanson teaches each and every element of claim 2, including “the carbon fiber tape interwoven at one of: approximately 90 degrees and approximately 45 degrees.”
Firstly, Johanson teaches the carbon fiber tape interwoven at one of: approximately 90 degrees (see Figs. 4a-4c; para. [0029], [0045]) and approximately 45 degrees (para. [0094]). Applicant’s cites FIG. 5 of Johanson (see pg. 12 of applicant’s Reply filed August 16, 2021), which indeed teaches the carbon fiber tape interwoven at approximately 90 degrees. Regarding “approximately 45 degrees” however, Applicant’s Arguments neglect the fact that paragraph [0094] of Johanson was relied upon for teaching the interweaving at approximately 45 degrees see pgs. 8-9 of Office Action dated May 14, 2021; see also rejection of claim 2 in this Action above). Indeed paragraph [0094] of Johanson teaches the carbon fiber tape interwoven at approximately 45 degrees.”
Secondly, claim 2 recites “the carbon fiber tape interwoven at one of: approximately 90 degrees and approximately 45 degrees” (emphasis added). Thus, Johanson’s teaching of the carbon fiber tape interwoven at approximately 90 degrees teaches the claim limitation, regardless of whether Johanson also teaches the carbon fiber tape interwoven at approximately 45 degrees. Burd in view of Bartolome and Johanson teaches each and every element of claim 2, including the limitation “the carbon fiber tape interwoven at one of: approximately 90 degrees and approximately 45 degrees.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642